Citation Nr: 0412892	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  97-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pelvic pain due to 
ovarian fibroids.

2.  Whether there was a timely substantive appeal in the 
matters of petitions to reopen claims of service connection 
for a low back disorder, cervical strain and bilateral knee 
disorder, and entitlement to a rating in excess of 10 percent 
for a headache disorder. 

3.  Entitlement to a rating in excess of 10 percent for 
Graves' disease and orbitopathy. 	


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1975 to February 1978, and from November 1986 to 
August 1992.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1998, apparently on appeal from a 
July 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which, in pertinent part, denied service connection for 
pelvic pain due to ovarian fibroids, a low back disorder, 
cervical strain, and a bilateral knee disorder.  That rating 
decision also denied a rating in excess of 10 percent for 
post-traumatic headaches, and granted service connection for 
Graves' disease with Graves' orbitopathy, rated 
noncompensable, effective May 5, 1995.  [A March 1997 rating 
decision increased the rating to 10 percent.]  

In July 1998, the Board remanded the case, noting that in 
July 1996 the RO addressed claims of entitlement to service 
connection for low back disorder, cervical strain, and a 
bilateral knee disorder de novo, despite the fact that these 
claims had been denied in a 1992 rating decision which became 
final.  The Board also noted that the RO failed to address 
the question of timeliness of the veteran's substantive 
appeal of the denials of service connection for the low back 
disorder, cervical strain, and a bilateral knee disorder, and 
an increased rating for a headache disorder.  In the July 
1998 remand the RO was directed to determine whether there 
indeed was a timely substantive appeal in these matters.  The 
RO was also to complete additional development on the issues 
of entitlement to service connection for pelvic pain due to 
ovarian fibroids and entitlement to a rating in excess of 10 
percent for Graves disease and orbitopathy.  

It is noteworthy from a historical perspective that the RO 
had initially denied claims for service connection for a low 
back disorder, cervical strain and bilateral knee disorder in 
October 1992.  The veteran did not perfect an appeal from 
that rating decision.  In January 1996, the RO found that new 
and material evidence was not submitted to reopen these 
claims.  The issues were raised again at a hearing in May 
1996.  In July 1996, these issues were considered and decided 
de novo, and a Supplemental Statement of the Case (SSOC) in 
these matters was issued that same month.  The issues were 
certified to the Board in January 1998.  In the July 1998 
remand the Board characterized the issues to reflect the 
above.  Entitlement to an increased rating for post-traumatic 
headaches was denied by a hearing officer in July 1996, and 
was included in the SSOC issued the same month.  That matter 
was certified on appeal to the Board in January 1998, and 
timeliness of substantive appeal remained to be resolved.  

In January 2002, the RO addressed the matter of timeliness 
and issued a Supplemental Statement of the Case.  Following 
an April 2002 recertification of the appeal, the case was 
returned to the Board.

The Board issued a decision in February 2003.  This decision 
was vacated in January 2004 after it was determined that 
correspondence to the veteran was sent to the wrong address, 
preventing scheduling of a requested hearing.

In December 2003, the veteran testified at a hearing before 
the undersigned.      

Finally, during the course of the appeal the veteran has 
raised the issues of entitlement to service connection for 
diabetes mellitus, hypertension, hair loss, and a respiratory 
disorder, each secondary to Graves' disease.  As these issues 
have not been developed for appellate review, they are 
referred to the RO for any appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for Graves' disease and orbitopathy is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  On December 11, 2003, prior to the promulgation of a 
decision in the matter, the Board received a written 
statement from the appellant withdrawing her appeal in the 
matter of service connection for pelvic pain; there is no 
question of law or fact before the Board regarding this 
issue.

2.  The veteran filed a timely notice of disagreement (NOD) 
with a January 1996 rating decision that determined new and 
material evidence had not been submitted to reopen claims of 
service connection for a low back disorder, cervical strain 
and a bilateral knee disorder.  

3.  After the RO issued a statement of the case (SOC) on 
these matters, the appellant did not submit a substantive 
appeal within 60 days (or within a year from notice of the 
January 1996 rating decision).  

4.  A July 1996 RO rating decision denying a rating greater 
than 10 percent for post-traumatic headaches was the subject 
of a timely notice of disagreement; however, a substantive 
appeal was not submitted within one year of the July 27, 1996 
notice of the rating decision.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn her appeal of the denial of 
service connection for pelvic pain; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 
(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.204 (2003).

2.  The veteran did not timely perfect an appeal of the 
denial of petitions to reopen claims of service connection 
for a low back disorder, cervical strain and a bilateral knee 
disorder, and a rating in excess of 10 percent for post-
traumatic headaches; the Board has no jurisdiction to review 
the merits of these claims. 38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are 
published at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  As the veteran expressed intent to withdraw her 
appeal with regard to pelvic pain due to fibroids, further 
discussion of the impact of the VCAA on that issue is not 
necessary.  By Board remand, an RO decision, and SSOC, the 
veteran was informed of the controlling law and regulations 
pertaining to timeliness of appeals on the issues of whether 
new and material evidence was received to reopen claims of 
service connection for a low back disorder, cervical strain 
and bilateral knee disorder, and the matter of a rating in 
excess of 10 percent for a headache disorder.  She has been 
advised of the governing legal criteria, and of what the 
evidence shows.  She has been given an opportunity to provide 
evidence and argument on the matter, and to testify at the 
December 2003 hearing.  As timeliness is a matter determined 
based on the record, further development or notice to submit 
evidence is not indicated.  The record is complete and VA has 
complied with due process requirements on the timeliness 
issue.  38 C.F.R. § 20.101(c), (d).

II.  Pelvic pain due to ovarian fibroids

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
dated December 11, 2003, the appellant withdrew the appeals 
she had pending before the Board with regard to pelvic pain.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  The Board has no further 
jurisdiction in this issue, and the appeal must be dismissed 
without prejudice.

III.  Timeliness of Appeals
 
A. Background

The RO had initially denied claims for service connection for 
a low back disorder, cervical strain and bilateral knee 
disorder in October 1992.  The veteran did not perfect an 
appeal of that rating decision.

Received in December 1995 was a letter from a United States 
Senator, accompanied a copy of correspondence from the 
veteran.  These documents were deemed an application to 
reopen a claim of entitlement to service connection for 
disabilities including a low back disorder, cervical strain, 
a bilateral knee disorder, as well as a claim for a rating in 
excess of 10 percent for post-traumatic headaches.

A January 1996 rating decision determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a low back disorder, 
cervical strain, and bilateral knee disorders.  The RO denied 
a rating in excess of 10 percent for post- traumatic 
headaches.  Notice of this decision was provided in a letter 
dated January 24, 1996.

In correspondence dated May 21, 1996, the veteran stated that 
she wished to appeal the RO's adverse determinations as to 
service connection for a low back disorder, cervical strain, 
and a bilateral knee disorder.  Her correspondence served as 
a notice of disagreement (NOD) with the RO's adverse 
determinations on these issues.  At a hearing before a 
hearing officer on May 21, 1996, the veteran provided 
testimony in support a rating greater than 10 percent for 
post-traumatic headaches.  Her testimony served as an NOD as 
to the RO's denial of a rating in excess of 10 percent for 
post-traumatic headaches.
A July 1996 rating decision denied service connection for low 
back pain, a cervical strain with bilateral trapezius muscle 
tenderness, and a bilateral knee disorder, and also denied a 
rating in excess of 10 percent for post-traumatic headaches.  
The RO granted service connection for a history of Grave's 
disease, with Grave's orbitopathy.  A noncompensable rating 
was assigned.  A supplemental SOC issued July 27, 1996 
informed the veteran of issues adjudicated in the July 1996 
rating decision.

Received on September 27, 1996 was a statement from the 
veteran identifying disagreement with adjudications of the 
following matters: 1) the rating assigned for Graves' disease 
with Graves' orbitopathy; 2) service connection for pelvic 
pain due to fibroids on the ovaries; and 3) service 
connection for bursitis of the right shoulder.

A January 1998 statement from the representative identified 
the natters on appeal as entitlement to service connection 
for a low back disorder, cervical strain and a bilateral knee 
disorder; and entitlement to an increased rating for post-
traumatic headaches.

II. Analysis

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  A substantive appeal must be filed within 60 days 
from the date the RO mails the statement of the case to the 
appellant or within the remainder of the one year period from 
the date of the notification of the determination, whichever 
period ends later.  Where a supplemental SOC is furnished, a 
period of 60 days from the date of mailing of the 
supplemental SOC will be allowed for response.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302(a),(b),(c).

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent possible, the argument should be 
related to specific items in the SOC.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The veteran timely initiated appeals of the RO's decision 
declining to reopen claims of service connection for a low 
back disorder, cervical strain, and a bilateral knee disorder 
and denying a rating in excess of 10 percent for post-
traumatic headaches.  Correspondence accompanying the July 
1996 SOC in these matters advised her she must submit a 
substantive appeal to perfect her appeals, and also advised 
her of the time limit for doing so.  She did not do so within 
the 1 year (or 60 days post SOC) time limit provided.  A 
September 1996 VA form-9 did not refer to these matters.  A 
January 1998 statement from her representative constituted 
the first communication indicating she wish to continue 
appeals in these matter.  That statement was well beyond the 
time period provided for perfecting an appeal.  In view of 
the foregoing, the Board has no jurisdiction, and the appeals 
must be dismissed for lack of jurisdiction.


ORDER

The appeal in the matter of service connection for pelvic 
pain is dismissed.

The appeals seeking to reopen claims of service connection 
for a low back disorder, cervical strain and a bilateral knee 
disorder, and for a rating in excess of 10 percent for post- 
traumatic headaches are dismissed.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

The RO last rated the veteran's Grave's disease in January 
2002.  Since then additional evidence has received, including 
medical records concerning the severity of the veteran's 
Graves' disease.  This evidence has not been considered by 
the RO, and the veteran has not waived initial AOJ 
consideration of this evidence.   

At her December 2003 hearing, the veteran indicated that 
complications from Graves' disease included: hair loss, 
uncontrollable weight gain and weight loss, bulging of the 
eyes to the point where they do not close, excessive drying 
or excessive tearing of the eyes, extremely dry skin, and 
sweating.  She stated that her last examination was in 
January 2002, that she has received treatment for the 
condition since then, and that the symptoms of Graves' 
disease have become more severe.  

In light of the extent of time since the veteran's last 
examination, the assertions of worsening symptoms, and the 
fact that she has not waived AOJ consideration of additional 
evidence received, the matter must be REMANDED for the 
following:

1.  The RO update to the present the 
records of the veteran's treatment for 
Graves Disease.  She should assist in 
the matter by identifying all sources 
of treatment, and providing any 
necessary releases.  

2.  The RO should then schedule the 
veteran for endocrinology and 
ophthalmology examinations to 
determine the current severity of her 
service-connected Graves' disease with 
orbitopathy.  The veteran's claims 
folder must be reviewed by the 
examiners in conjunction with the 
examinations.  Any indicated tests or 
studies should be completed.

a.  The ophthalmologist should test 
for any associated visual field loss 
or and diplopia.  

b.  The endocrinologist should 
indicate whether there are associated 
thyroid enlargement, cardiovascular or 
gastrointestinal symptoms, such as 
tachycardia, increased pulse pressure 
or blood pressure, emotional 
instability, fatigability, loss of 
weight or muscular weakness 
attributable to the service connected 
disability.  If so, the severity of 
such findings should be described in 
detail.

3.  The RO should then readjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate SSOC 
and provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant until she is notified.

The purposes of this remand are to complete the record, meet 
due process requirements, and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



